DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first integration unit in claim 1, reliability index unit in claim 1, Doppler detection unit in claim 2, and a second integration unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1’s limitation “first integration unit’, it has a generic place holder “unit” which is modified by functional language “integration”, but not modified by sufficient structure, material, or acts for integrating.
Therefore, a first integration unit is interpreted as a first integration unit that intermittently integrates a signal train corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data by dividing the reception signal with a pulse separation circuit and integrating each of the divided reception signals with an integrator circuit (Fig. 2).
Regarding claim 1’s limitation “reliability index calculation unit”, it has a generic place holder “unit” which is modified by functional language “reliability index calculation”, but not modified by sufficient structure, material, or acts for calculating.
Therefore, a reliability index calculation unit is interpreted as a reliability index calculation unit that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data with a comparator circuit (Fig. 2).
Regarding claim 2’s limitation “Doppler detection unit”, it has a generic place holder “unit” which is modified by functional language “Doppler detection”, but not modified by sufficient structure, material, or acts for detecting the doppler shift.
Therefore, a Doppler detection unit is interpreted as a doppler detection unit that divides each of the plurality of pieces of integrated data into a plurality of range bins in time series with range division circuits (Fig. 2), obtains a relationship between a frequency and intensity in each of the range bins for each of the pieces of integrated data with frequency division circuits (Fig. 2), and detects a Doppler shift amount from the relationship with doppler detection circuits (Fig. 2).
Regarding claim 3’s limitation “second integration unit”, it has a generic place holder “unit” which is modified by functional language “integration”, but not modified by sufficient structure, material, or acts for integrating.
Therefore, a second integration unit is interpreted as a second integration unit that integrates the Doppler shift amount of each of the plurality of pieces of integrated data with an integrator circuit (Fig. 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland (20160003946).
Referring to claim 1, Gilliland shows a signal processing device (see the data reduction processor and memory as shown in figure 8 Ref 126), comprising:
a first integration unit (see figure 10 or figure 11) that intermittently integrates a signal pulse train (see the pulse train as shown in figure 9 note the correct return signals in the Barker code are Ref 152, 156, 158, 162, 164, 166, and 170) corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data (see fig 10 Ref 174 note the 8 bit digital representation of the received and detected inputs); and
a reliability index calculation unit (note the summation of the outputs of 176 generate a score that is output to the data reduction processor to generate a score indicating the reliability of the return signal see paragraph 49) that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data (note the score discussed in paragraph 49).
Referring to claim 5, Gilliland shows intermittently integrating a pulse train corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data (see the FIR as shown by figures 10 or 11 also see the data reduction processor fig 8 Ref 126); and calculating a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data (see paragraph 49 note the calculated score).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160003946) in view of Wikipedia.
Regarding claim 4, Pieverling, in view of Wikipedia, teaches the signal processing device according to claim 1.

Gilliland fails to teach, but Wikipedia teaches that the reliability index calculation unit calculates, as the reliability index, a difference in the Doppler shift amount between the plurality of pieces of integrated data (Wikipedia: Threshold criteria (Equation B in page 4):
Cell(n) - Cell(n - 2) - Cell(n - 1) - Cell(n+1) - Cell(n + 2) shows the difference between different doppler shift amounts ).
It would have been obvious to one or ordinary skill in the art before the effective filing date to use the threshold criteria for calculating the reliability index for the signal processing device taught by Gilliland. One of ordinary skill in the art before the effective filing date would have been motivated to adjust the reliability index calculation unit so that the reliability index is a difference in the doppler shift amount between the plurality of pieces of integrated data since as described in paragraph A in page 4 from Wikipedia shows that the effects of the background noises are reduced from doing so.
Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645